     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 1 of 16
        *NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO 6/25/20




 1                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE
 2

 3   * * * * * * * * * * * * * * * * * *
                                       *
 4   UNITED STATES OF AMERICA          *
                                       *
 5                                     * No. 1:19-cr-00251-LM-1
              v.                       * February 6, 2020
 6                                     * 2:30 p.m.
                                       *
 7   JOHNATHON IRISH,                  *
                                       *
 8                                     *
                        Defendant.     *
 9                                     *
     * * * * * * * * * * * * * * * * * *
10

11                         TELEPHONE CONFERENCE

12              BEFORE THE HONORABLE LANDYA B. McCAFFERTY

13

14   APPEARANCES:

15
     For the government:     AUSA Anna Z. Kraskinski
16                           (Via telephone)
                             AUSA Kasey Weiland
17                           (Via telephone)
                             United States Attorney's Office
18

19   For the Defendant:      Benjamin L. Falkner, Esq.
                             (Via telephone)
20                           Krasnoo Klehm & Falkner LLP

21

22
     Court Reporter:         Brenda K. Hancock, RMR, CRR
23                           Official Court Reporter
                             United States District Court
24                           55 Pleasant Street
                             Concord, NH 03301
25                           (603) 225-1454
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 2 of 16
                                                                                      2




 1                           P    R   O   C   E    E   D   I   N   G   S

 2              THE COURT:       Good afternoon, Counsel.          This is Judge

 3   McCafferty.    The case name for the court reporter is United

 4   States of America versus Jonathan Irish, Criminal Number

 5   19-cr-251-LM.

 6              Counsel, just go ahead and introduce yourselves for

 7   the court reporter.

 8              MS. KRASINSKI:        This is Anna Krasinski.          Kase Weiland

 9   is also here.

10              MR. FALKNER:      And this is Benjamin Faulkner on behalf

11   of Mr. Irish.

12              THE COURT:       All right.       I just had some questions,

13   some follow-up questions, after the hearing, and so I thought I

14   would just get you on the phone rather quickly to resolve some

15   of these questions that I have.

16              Let me start by just getting some clarity with respect

17   to the issue of unanimity, jury unanimity.                Now, the government

18   originally indicated it wanted an instruction that the jury was

19   not required to be unanimous with respect to each gun, that

20   they could find one gun and that was sufficient.                  At the

21   hearing today there seemed to be -- and I could be

22   misremembering this, but it seems to me that the government was

23   perhaps changing its position on that based on its desire that

24   there be a finding so that, if he is convicted, he could be

25   subject to the enhancement for three or more firearms.
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 3 of 16
                                                                             3




 1               Is that correct, Attorney Krasinski?

 2               MS. KRASINSKI:   No, your Honor.

 3               THE COURT:   Thank you.    Why don't you clarify that,

 4   then, for me and my clerks.

 5               MS. KRASINSKI:   I think we still believe the unanimity

 6   instruction is appropriate.       It may mean --

 7               THE COURT:   When you say "unanimity instruction is

 8   appropriate," do you mean the one that you've proposed that no

 9   unanimity is required?

10               MS. KRASINSKI:   Correct, your Honor.      I think that's

11   what the case law supports.

12               THE COURT:   And I agree with that.      I think the

13   confusion may stem from you saying, "I want a unanimity

14   instruction."    So, that may be where ultimately I got confused.

15   You're asking for an instruction that unanimity is not

16   required?

17               MS. KRASINSKI:   Correct.    Maybe I should call it a

18   lack-of-unanimity instruction.

19               THE COURT:   Okay.   And, Attorney Faulkner, do you

20   disagree with that?

21               MR. FALKNER:   Do I -- I think it may be something that

22   I would like to address in my briefing, since we're briefing

23   anyway.

24               THE COURT:   Well, I thought I had included that issue,

25   but I think I included it simply because of my own confusion on
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 4 of 16
                                                                           4




 1   the positions with respect to that instruction, and I'm not

 2   sure -- my understanding is that the government does not --

 3   that a unanimity request is not necessary in this case because

 4   the guns were all found in the same box in the same place, they

 5   were seized from the same -- seized at the same time and in the

 6   same area.

 7              MR. FALKNER:    And, your Honor, I think -- and I'm not

 8   sure it's my position, and I think I do need to research it a

 9   bit more and potentially brief it.        My concern is that in a lot

10   of these lack of unanimity instruction cases the guns are all

11   located together, but the guns are seized in the possession of

12   the defendant as opposed to the guns in this case, which are

13   never -- there may be some testimony that links them all

14   together as being in this box and they're seized later

15   together, but they're not seized directly from the possession

16   of the defendant all together, and there is some testimony that

17   separates the guns at various points in time or there is

18   expected to be.     So, for instance, there's expected to be some

19   testimony from the witness Dylan Roosa that Mr. Irish was seen

20   firing one of the weapons in the backyard, which would separate

21   that weapon from the other two weapons, if the other two

22   weapons were still in the box.       So, the weapons are not

23   necessarily always together in the same place, and I'm not sure

24   what the government's going to be able to establish as to that.

25              THE COURT:    Okay.   Well, then, I'll leave that to you
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 5 of 16
                                                                             5




 1   in terms of your briefing, and perhaps that is essentially a

 2   factual question that ultimately I'll have to determine once we

 3   hear all the evidence in the case.

 4              Can you shed some light on that, Attorney Krasinski?

 5              MS. KRASINSKI:    I anticipate there's going to be

 6   testimony that during the time frame alleged in the indictment

 7   that the defendant stored all three of these firearms in the

 8   box, that he showed them in the box to at least one witness,

 9   that he tended on occasion to carry the pistol either on his

10   person or take it out shooting, but that sort of as a general

11   matter he stored all three firearms together in this box in his

12   closet.

13              THE COURT:    Okay.   All right.    Now, let me ask also a

14   question that I have lingering from our hearing this morning

15   with respect to the nexus theory.        My question is one of the

16   three guns, one of the rifles, only one of the three guns has

17   this interstate nexus issue, is my understanding, and it's

18   because that one gun never traveled in interstate commerce nor

19   did any portion of the gun.       I'm sorry.    One of the guns didn't

20   travel in interstate commerce, but a portion of it, the

21   receiver, may have.

22              MS. KRASINSKI:    Correct, your Honor.      The other two

23   firearms we anticipate demonstrating nexus through the

24   traditional way that it is established, that the firearm was

25   shipped or transported in interstate commerce.
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 6 of 16
                                                                            6




 1               THE COURT:    Okay.   And so, with respect to the firearm

 2   at issue, there would be sort of three theories.           One isn't

 3   available, that the firearm at issue traveled in interstate

 4   commerce.    You don't have that theory available to you.        Number

 5   two would be, based on the Ohio -- well, actually, not based on

 6   the Ohio case -- just based on case law, fairly established

 7   case law, that if part of the gun travels in interstate

 8   commerce there is a sufficient nexus.         And then the third

 9   theory was the theory that you were articulating, Attorney

10   Krasinski, about modifications made to the rifle could provide

11   a nexus.

12               So, I just need clarity on the theory, the nexus

13   theory that you intend to argue, and the reason I need to get

14   clarity on this before I receive your briefing is I really want

15   to have an understanding of what I'm going to be putting in

16   jury instructions.       Obviously, I will wait to get your briefing

17   before I finalize those, and we'll obviously have our closing

18   conferences on jury instructions, but I want to know what the

19   government needs to prove before the case starts.

20               So, tell me, are you going to argue both of those

21   nexus theories, Attorney Krasinski, or just one?

22               MS. KRASINSKI:    So, I think our argument is going to

23   be that his possession of the firearm was in or affecting

24   commerce.    I do not intend to argue that because a portion of

25   it traveled in interstate commerce before the firearm was
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 7 of 16
                                                                            7




 1   manufactured that that is sufficient.         I'm not going to argue

 2   that.

 3              THE COURT:    Okay.

 4              MS. KRASINSKI:    I do intend to argue that his

 5   possession of the firearm was in or affecting commerce both

 6   because he added aftermarket firearm accessories and had to buy

 7   aftermarket accessories that affected interstate commerce and

 8   sort of more broadly that possession and manufacture of

 9   firearms is an economic activity involving a pervasively

10   regulated commodity, which, in the aggregate, affects

11   interstate commerce.

12              THE COURT:    We have looked at that fairly -- I mean,

13   obviously, we've been looking into it since the hearing.        That

14   theory I'm going to need briefing on, which, obviously, I did

15   ask you for.    I'm a little concerned about that theory.       But

16   hold on one second.

17                                     (Pause)

18              THE COURT:    Yeah.   We have been studying this issue

19   somewhat, and the second theory, the theory that a part travels

20   in interstate commerce, is sufficient to find nexus for the

21   whole.   There is case law supporting that, and I'm not sure

22   there is case law on this sort of novel Gonzalez possession in

23   or affecting theory.      But, again, you obviously think that is

24   the stronger theory to use in this case, but I'm going to need

25   to see briefing on that and, obviously, my clerks will be
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 8 of 16
                                                                           8




 1   studying that issue until we get to the trial on Monday and

 2   throughout.

 3              MS. KRASINSKI:    And, your Honor, if I can find first

 4   -- I guess I'm just not aware of case law suggesting that if a

 5   part was transported in interstate commerce that that is

 6   sufficient.    If I can find that case law and I'm comfortable

 7   with that, I will intend to argue it.

 8              THE COURT:    Okay.   I know that my clerks thought that

 9   there was case law supporting that, I think a Second Circuit

10   decision involving a pipe bomb and part of a pipe bomb.         A

11   Fifth Circuit case.

12              So, in any event, I will, then -- I guess we'll keep

13   the further briefing with respect to this nexus theory, and I

14   would, if you do the research, Attorney Krasinski, and you come

15   to the conclusion that you do want to argue this part of the

16   firearm traveling is sufficient, if that part of the firearm

17   has traveled in interstate commerce while the whole firearm has

18   not, if you want to argue that, please include that in that

19   further briefing.

20              MS. KRASINSKI:    Yes, your Honor.

21              THE COURT:    Okay.   So, we'll keep those two issues,

22   then.

23              One other question that jumped out at me after the

24   hearing, and I apologize that I noticed it after the hearing,

25   now, at our conference that we had before jury selection the
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 9 of 16
                                                                               9




 1   government agreed to remove ammunition from consideration

 2   before the jury, so we have removed that from the jury

 3   instructions, any references to it.        I notice, however, that

 4   the Exhibits 9a through 17, 19 through 26 and 27a through 27f

 5   are pieces of ammunition, and so I'm just wondering how we

 6   square that where that's not something that the jury is going

 7   to be considering.

 8              MS. KRASINSKI:    Although it's not charged, it is a

 9   part -- it's part and parcel to the investigation and the

10   transfer, possession and discovery of everything here.             So, the

11   firearms were stored in a very large, black case, almost like a

12   hard kind of Rubbermaid container, and all of those items were

13   in the case with the firearms.       There were additional items in

14   there as well, a BB gun, a gas mask, a very large size -- I'm

15   trying to think of the -- tactical vest.         So, all of it was

16   found together.     Witnesses will testify that they saw all of it

17   together, that where the defendant stored the firearms he also

18   had all of these other items.

19              We believe it's res gestae, although I have to say,

20   your Honor, we did, out of an abundance of caution, include it

21   in our 404(b) notice that we submitted to defense.              And so,

22   it's just part of the conduct here.        It's part of the course of

23   events.   I think it would be really difficult to separate out,

24   which is why we did include it in our 404(b) notice and it is

25   included as items of evidence here.
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 10 of 16
                                                                             10




 1              THE COURT:    Okay.   And, Attorney Faulkner, you don't

 2   object?

 3              MR. FALKNER:    If I could come up with a good basis to

 4   do so -- I mean, they're in the box, in the same box with the

 5   guns.    He's not charged with them, and I don't think that --

 6   you know, I think the more prejudicial aspect of all of this is

 7   the guns, and I'm not sure that I can argue the guns are

 8   unfairly prejudicial.

 9              THE COURT:    All right.    That issue is resolved.   All

10   right.    Because I note that the ID has been stricken from I

11   think all of the ammunition.        So, I just wanted to ask about

12   that.

13              All right.    Another question of a sort of similar

14   nature is just going to help clarify for me how some of this

15   evidence comes in.      The original seizure of the firearms

16   occurred in November of 2013, because I think that's the date

17   of Government's Exhibit 1, which is the first stipulation --

18   no, I'm sorry.     I think the first stipulation is 2015.

19              MS. KRASINSKI:     The first stipulation is 2015.     Yes,

20   your Honor.     The firearms were seized from the defendant, I

21   believe, November 1st, 2013.

22              THE COURT:    Right, right.     The stipulation is dated

23   2015, but it has the date November 2013 in here as the date of

24   the seizure, and so what I'm wondering is how does the jury

25   square that?     His guns are taken from him in November 2013, but
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 11 of 16
                                                                            11




 1   he's not a felon.      So, how are you planning on explaining that

 2   to the jury, and is there an agreement between you and Attorney

 3   Faulkner?    I just want to have that clarified for me.

 4               MS. KRASINSKI:    So, I did discuss this with Attorney

 5   Faulkner, and we discussed having the agents, you know, just

 6   say, "These are the firearms I seized from the defendant, and

 7   then they were in FBI's possession until 2015."           You know, "On

 8   this particular day I met with the defendant.          He signed this."

 9   And I guess we come up with a word other than "stipulation."

10   This document --

11               THE COURT:   Agreement, maybe.

12               MS. KRASINSKI:    Agreement saying that they were his

13   firearms but directing that they be released to Roscoe Whitney

14   and that they were released to Roscoe Whitney.           So, what we

15   discussed was sort of generally laying it out but not going

16   into the details and really not discussing the criminal case,

17   just that the FBI seized the firearms from the defendant, held

18   onto them and then in 2015 released them to Roscoe Whitney at

19   the defendant's direction.

20               THE COURT:   Okay.

21               MR. FALKNER:   Your Honor, if I may?

22               THE COURT:   Yeah.

23               MR. FALKNER:   There's no indication that they were

24   seized because of a criminal charge, and it may be helpful to

25   just have an instruction at the time that anything is discussed
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 12 of 16
                                                                           12




 1   about this original seizure that the jury isn't to speculate as

 2   to why the FBI may have seized these weapons, something to that

 3   effect that doesn't suggest whether it is or is not criminal.

 4   I mean, I think it would be unfair, potentially, to suggest

 5   that it's not criminal, but that they are just simply not to

 6   even speculate as to whether it was criminal or not criminal

 7   whatsoever, just they were seized, and that's a fact, and they

 8   don't need to worry about why they were seized.

 9              THE COURT:    Okay.   All right.    And you agree with

10   that, Attorney Krasinski, an instruction?

11              MS. KRASINSKI:     I don't have a problem with it, your

12   Honor.    I could also elicit -- I mean, at the time they were

13   seized he was not -- I'm fine with an instruction.

14              THE COURT:    Okay.   All right.    If you both come up

15   with some other way to handle this, that's fine.           Let me know.

16   It just struck me as something that was confusing to me.          I

17   don't understand.      Why were they seized?      Can you explain it to

18   me, just so I'm prepared in case something inadvertently gets

19   disclosed?

20              MS. KRASINSKI:     It was seized in relation to the

21   underlying investigation and his ultimate -- he was arrested

22   and charged with aiding and abetting a straw purchase and lying

23   to a federal agent, so it was seized in connection with his

24   underlying felony conviction with that investigation.

25              THE COURT:    All right.    Well, gosh, that seems like --
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 13 of 16
                                                                             13




 1   so, the impression that I got -- of course, I know nothing

 2   about the case, and the jury is going to sit there and hear

 3   this evidence, obviously, and wonder I think the same thing.

 4   There's a seizure on November 2013, I think the convictions are

 5   in 2014, and then there's this case.         I think the jury is going

 6   to wonder what was involved in that first seizure, what

 7   activity, what criminal activity potentially is going on there,

 8   and so I wonder if there's a way -- because, obviously, it's

 9   just sequential confusion, in essence, because the seizure

10   occurred before the convictions, but because they are related

11   I'm just wondering why you wouldn't tell the jury that.          He's

12   conceding he's a felon.       He's conceding --

13              MR. FALKNER:    Your Honor, if I may?

14              THE COURT:    Yeah.    No, that doesn't -- go ahead.

15              MR. FALKNER:    I'm concerned with telling -- with

16   sending a message to the jury that his convictions have

17   anything to do with the seizure of these firearms --

18              THE COURT:    Right.

19              MR. FALKNER:    -- because I think that's potentially

20   extraordinarily unfairly prejudicial.

21              THE COURT:    Yeah.    No, I agree.    Because the

22   convictions are false statements, right?

23              MS. KRASINSKI:     A false statement and, yes, aiding and

24   abetting this false statement in connection with the purchase

25   of a firearm.     I don't have a problem if the way we want to
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 14 of 16
                                                                            14




 1   handle this is elicit that at the time they were seized his

 2   possession of them was lawful but at the time of release,

 3   because we have got the stipulation, we've got the date of

 4   conviction, he was a felon and so he couldn't have them back.

 5               THE COURT:   Yeah.

 6               MS. KRASINSKI:    If that's the way, I'm happy to do it

 7   that way.

 8               THE COURT:   Yeah.

 9               MR. FALKNER:   I think that would be great.

10               MS. KRASINSKI:    I don't have a problem with that.

11   That's fine.

12               THE COURT:   All right.    Well, why don't you guys put

13   together a stipulation to that effect that could be introduced

14   at the same time the testimony is coming in.

15               MS. KRASINSKI:    Do you want us just to elicit that

16   through the agent?

17               THE COURT:   That's fine.    However the two of you want

18   to get that in, that's fine.        If it's a stipulation, obviously,

19   we'll deal with it.      If you just agree to elicit it, that's

20   fine, too.

21               MS. KRASINSKI:    Okay.

22               THE COURT:   All right.    I think that covers it.   Oh,

23   I've thought further about the download from the phone, Quick

24   Facts Felon in Possession of a Firearm, and I am going to grant

25   the motion to exclude that.       I just think the evidence is only
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 15 of 16
                                                                            15




 1   minimally relevant on consciousness of guilt.          It sounds as

 2   though the government has reams of evidence on consciousness of

 3   guilt, people who are going to testify that Mr. Irish told them

 4   various things and made admissions, and I think it has the

 5   potential to confuse and mislead the jury and then potentially

 6   cause the jury to speculate about the document in a manner

 7   potentially prejudicial to the defendant.          So, I am going to

 8   grant Document Number 18.

 9              I am going to issue a short order just summarizing the

10   hearing and the two issues that there's going to be further

11   briefing on, and I appreciate you being able to do this

12   telephone conference on short notice.

13              Is there anything else?

14              MR. FALKNER:    No, thank you, your Honor.

15              MS. KRASINSKI:     No, thank you.

16              THE COURT:    Thank you all for clarifying those things

17   for me.    I'll see you Monday.      Court's adjourned.

18         (WHEREUPON, the proceedings adjourned at 2:58 p.m.)

19

20

21

22

23

24

25
     Case 1:19-cr-00251-LM Document 55 Filed 03/27/20 Page 16 of 16
                                                                      16




 1                          C E R T I F I C A T E

 2

 3

 4              I, Brenda K. Hancock, RMR, CRR and Official Court

 5   Reporter of the United States District Court, do hereby certify

 6   that the foregoing transcript constitutes, to the best of my

 7   skill and ability, a true and accurate transcription of my

 8   stenotype notes taken in the matter of United States v.

 9   Johnathon Irish, No. 19-cr-251-01-LM.

10

11

12

13

14   Date:      3/27/20               /s/ Brenda K. Hancock
                                     Brenda K. Hancock, RMR, CRR
15                                   Official Court Reporter

16

17

18

19

20

21

22

23

24

25
